Cangro v Park S. Towers Assoc. (2017 NY Slip Op 07174)





Cangro v Park S. Towers Assoc.


2017 NY Slip Op 07174


Decided on October 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2017

Tom, J.P., Renwick, Andrias, Singh, Moulton, JJ.


4641 100761/15

[*1]Jennifer Cangro, Plaintiff-Appellant, 
vPark South Towers Associates, et al., Defendants-Respondents.


Jennifer Cangro, appellant pro se.
Gartner & Bloom, New York (Arthur P. Xanthos of counsel), for Park South Towers Associates, respondent.
Rose & Rose, New York (Dean Dreiblatt of counsel), for Rose & Rose, respondent.

Order, Supreme Court, New York County (Lucy Billings, J.), entered August 4, 2016, which granted defendants' motion to dismiss the complaint and for monetary sanctions, unanimously affirmed, without costs. Plaintiff is enjoined from commencing any further litigation relating to this matter without permission of this Court. The Clerk of this Court is directed to accept no filings from plaintiff as to such matter without prior leave of the Court.
Although plaintiff has failed to assemble a proper record on appeal (CPLR 5526; 22 NYCRR 600.5), sufficient evidence is contained within the appendix to support affirmance of the order. The first 23 claims made by plaintiff, in this third action against these defendants, were previously raised, or could have been raised, in the prior proceedings, and are thus barred by res judicata (see Gramatan Home Invs. Corp. v Lopez, 46 NY2d 481, 485 [1979]). Plaintiff's defamation claims were correctly dismissed as untimely (CPLR 215[3]). In addition, the claims are not pleaded with the requisite particularity (CPLR 3016[a]), and the alleged offending statements are protected by the litigation privilege because they were made in the context of a judicial proceeding to which they were directly related (see Front, Inc. v Khalil, 24 NY3d 713, 718-719 [2015]). Given plaintiff's history in this, and prior litigation, sanctions were appropriate (see Cangro v Reitano, 130 AD3d 486 [1st Dept 2015], appeal dismissed 26 NY3d 1021 [2015]; Cangro v Rosado, 111 AD3d 422 [1st Dept 2013], appeal dismissed 22 NY3d 1132 [2014]).
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 12, 2017
CLERK